Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered on or about November 19, *3171993, which, inter alia, denied plaintiffs cross-motion to disqualify the law firm of Varet & Fink from representing the Clarendon defendants in this litigation, unanimously affirmed, with costs.
While we do not pass on the issue of whether plaintiff has standing to maintain the causes of action asserted in the complaint, it is clear that the IAS Court’s denial of plaintiffs cross-motion to disqualify the law firm of Varet & Fink ("VF”) from representing the Clarendon defendants in this lawsuit was an exercise of sound discretion (see, Juergens v Schanman, 182 AD2d 740, 741). Indeed, not only do the issues in the current case bear little relevance, if any at all, to the subjects which were the bases of VF’s past representation of plaintiff, none of the alleged "confidences” imparted to VF by plaintiff have anything to do with the claims made by plaintiff in this lawsuit (which concern the Trusts she created for her daughters and the valuation of the stock which is the res of the Trusts) nor do they amount to information which would prejudice plaintiff as a result of VF’s representation of defendants (see, Thomson U.S. v Gosnell, 181 AD2d 558, 559, lv dismissed 80 NY2d 893; Young v Oak Crest Park, 75 AD2d 956). Indeed, the minimal work which VF performed for plaintiff concerning the Trusts occurred after the Trusts were formed, and only concerned issues unrelated to the instant litigation.
We also note that plaintiff has failed to demonstrate that any VF attorneys are "necessary” witnesses in the instant case, or that, assuming that they were necessary witnesses, any potential testimony elicited from them would be prejudicial to their clients, the Clarendon defendants (see, Luk Lamellen u. Kupplungsbau GmbH v Lerner, 167 AD2d 451). Concur—Sullivan, J. P., Rosenberger, Ellerin, Asch and Nardelli, JJ.